EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bird on May 6, 2022.

The application has been amended as follows: 
In line 11 of amended claim 1, the phrase “on the sightline” has been replaced with the phrase --on the sightline of the eyes of the occupant--;	
In line 25 of amended claim 1, the phrase “and the sightline” has been replaced with the phrase --and the sightline of the eyes of the occupant--; and 
In line 31 of amended claim 1, the phrase “at which the sightline” has been replaced with the phrase --at which the sightline of the eyes of the occupant--.

Reasons for Allowance
The closest prior art reference is U.S. Patent Application Publication No. 2018/0260639 A1 to Kapach et al. who discloses a system and method for detecting traffic signs using devices with eye-tracking capabilities.  (See Abstract and ¶55 – ¶56.)


The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle control system comprising: a front imaging device configured to image a front of a vehicle to capture a front image; a signboard position detector configured to detect, based on the front image, a position of a signboard in the front image; a sightline-state imaging device configured to image eyes of an occupant of the vehicle to capture a sightline image; a sightline state detector configured to detect, based on the sightline image, a sightline of the eyes of the occupant; a first sightline determination unit configured to determine, based on the position of the signboard in the front image and on the sightline of the eyes of the occupant, whether the sightline of the eyes of the occupant is located at a signboard region corresponding to the signboard in the front image; a signboard-information acquisition unit configured to acquire, upon a determination that the sightline is located at the signboard region, signboard information corresponding to the signboard from map information; a signboard-information determination unit configured to determinlocated at the signboard-course information region by the second sightline determination unit, to select the signboard course information corresponding to the signboard-course information region at which the sightline of the eyes of the occupant is located; an input unit configured, upon a determination that the selected signboard-course information corresponds to a course change, to receive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BUTLER/Primary Examiner, Art Unit 3666